Citation Nr: 0033934	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  99-15 810A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel



INTRODUCTION

The veteran served on active duty from October 1941 to May 
1947.  He died in November 1997, and the appellant is his 
widow.  She appeals to the Board of Veterans' Appeals (Board) 
from a January 1998 RO decision which denied her claim for 
service connection for the cause of the veteran's death.

The Board notes that at the time of the veteran's death he 
had an appeal pending for an increased rating for post-
traumatic stress disorder (PTSD).  That lifetime appeal was 
terminated by reason of his death.  See, e.g., Landicho v. 
Brown, 7 Vet. App. 42 (1994).  In January 1999, the RO denied 
a claim, by the veteran's widow, for accrued benefits based 
on the veteran's claim for an increased rating for PTSD.  She 
was notified of the denial of accrued benefits, but she has 
not appealed that issue, and thus the matter is not before 
the Board.


REMAND

An appeal to the Board consists of a timely filed notice of 
disagreement (NOD) to the rating decision and, after a 
statement of the case (SOC) is issued, a timely filed 
substantive appeal (VA Form 9 or equivalent).  The claimant 
has one year from the date of notification of the rating 
decision to file a NOD to initiate the appeal process.  A SOC 
is then forwarded by the RO to the claimant.  To complete the 
appeal, the claimant must then file a substantive appeal with 
the RO within 60 days of the mailing date of the SOC, or 
within the remaining time, if any, of the one-year period 
beginning on the date of notification of the rating decision.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.202, 
20.302 (2000).

In a January 1998 decision, the RO denied the appellant's 
claim for service connection for the cause of the veteran's 
death; in this same month, the RO notified her of the adverse 
action.  In October 1998, the appellant filed a timely NOD 
with the determination.  A SOC was sent to her in February 
1999, and she was told in order to complete her appeal she 
should file her substantive appeal (a VA Form 9 was enclosed) 
within 60 days.  The appellant did not file her VA Form 9 
until August 1999, which is late; it is more than one year 
after notice of the adverse decision, and it is more than 60 
days after the SOC was sent to her.

Absent a timely appeal, the Board has no jurisdiction to 
review the RO's decision which denied service connection for 
the cause of the veteran's death.  38 U.S.C.A. §§ 7104, 7105, 
7108; Roy v. Brown, 5 Vet. App. 554 (1993).  The Board has 
the ultimate authority and obligation to determine its own 
jurisdiction, including whether an appeal is timely, but due 
process requires that the appellant first be given an 
opportunity to submit any evidence and argument on the 
timeliness question.  Marsh v. West, 11 Vet. App. 468 (1998); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

In view of the foregoing, the case is remanded for the 
following action:

The RO should give the appellant and her 
representative an opportunity to submit 
evidence and argument on the question of 
whether there has been a timely 
substantive appeal with respect to the 
issue of service connection for the cause 
of the veteran's death.  Thereafter, the 
RO should provide the appellant and her 
representative with 



a supplemental statement of the case on 
the timeliness issue, and they should be 
given an opportunity to respond, before 
the case is returned to the Board.


		
	L. W. TOBIN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


